Title: To Thomas Jefferson from Thomas Martin, 16 September 1803
From: Martin, Thomas
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            Lexington Kentucky Sept. 16. 1803
          
          I have thought proper to make my present situation known to some of the Senators in Congress, and as I have always experienced your friendship, must once more beg your Attention to my Claims, as it might be a means of releiveing me and my little family from poverty. It seems that an Arsenal is to be fixd at the Mouth of Licking I do not know Whether it will be an Object or not: Should it be, and you should think me Adequate for the task, do beg the favor
          I am with great Esteem Your Obt. Huml Servt.
          
            
              Tho. Martin
            
          
        